Citation Nr: 0616087	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a dental condition 
for compensation purposes. 




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to March 
1981.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1.  The medical evidence of record does not show the veteran 
currently has a headache disorder, much less related to his 
service in the military.  

2.  The veteran has been awarded service connection for 
dental treatment purposes for fractures sustained to his two 
upper front teeth (numbers 8 and 9).

3.  Although the veteran sustained dental trauma in that 
incident during service, involving an assault, the medical 
evidence of record does not show he has a compensable dental 
condition that would entitle him to monthly money from VA 
(as opposed to whatever treatment is necessary for correction 
of dental problems related to these teeth).


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria are not met for service connection for a 
dental condition for compensation purposes.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186- 87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  In this 
case at hand, the veteran was provided notice of the VCAA in 
December 2003, prior to the initial adjudication of his 
claims in the April 2004 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the letter informed the 
veteran:  "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of Federal department or agency."  (emphasis in original).  
This satisfies the regulation, in that it informed him that 
he could submit any and all evidence which was pertinent to 
his claims, not merely that requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include mention that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided him on these elements, the Board finds no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Concerning this, since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any question about the appropriate 
disability rating and effective date to be assigned is 
rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
private treatment records and a report of VA examination.  

The veteran has reported that he had extensive medical and 
dental treatment at Mather Air Force Base (AFB) in California 
while in the Air Force and for several years thereafter at 
the Oakland VA hospital in Pittsburgh, Pennsylvania.  
He indicated he had surgery at the Oakland VA hospital in 
late 1980 or early 1981.  See statement from him received in 
August 2004.  His service medical records include some 
confirming he was treated at Mather AFB hospital while in the 
military.  In August 2004, a VA employee submitted a 
handwritten note reflecting that, after searching every 
hospital in California, there were no records in the 
California Healthcare System concerning treatment of the 
veteran.  This VA employee also stated there were no records 
of treatment at the VA Medical Center (VAMC) in Pittsburgh, 
Pennsylvania.  In December 2004, the Pittsburgh VAMC reported 
that an extensive search of their files was unsuccessful in 
locating any records pertaining to the veteran.  

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).



Here, the Board has concluded that a remand for a physical 
examination of the veteran and/or a medical nexus opinion is 
not warranted.  As discussed in more detail below, there is 
no competent medical evidence of headaches or a treatable 
dental condition currently.  In the absence of competent 
medical evidence of current disabilities, physical 
examination of him is unnecessary because, even best case 
scenario, there is no present disability to causally relate 
to his military service.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), wherein the Court held that VA erred in 
failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this particular case there is no 
evidence of current headaches or a treatable 
dental condition.  The veteran has been provided the 
opportunity to present evidence pertaining to current 
disability, to at least suggest he presently has the 
disorders in question, and he has not done so.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2005).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.



Service Connection for Headaches

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

With respect to Hickson element (1), current disability, the 
post-service medical evidence of record is completely devoid 
of any medical finding or diagnosis pertaining to headaches.  
While the Board acknowledges the service medical records show 
the veteran suffered nasal fractures and facial lacerations 
in July 1980 when he was assaulted while in a park, the 
medical evidence of record does not show he has complained of 
or been diagnosed with headaches since service, including as 
a residual of that unfortunate incident.

As alluded to above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).

Despite a VCAA request from the RO, the veteran has not 
submitted any evidence pertaining to a diagnosis and 
treatment of headaches.

To the extent the veteran himself, as well as B.C. and S.C., 
are attempting to establish the existence of the claimed 
disability, it is equally well established that an opinion of 
a person without medical training or experience on medical 
matters such as diagnosis and etiology is entitled to no 
probative weight.  And while they are competent to testify 
concerning symptoms, etc., they have visibly observed, 
including insofar as the veteran perhaps having noticeable 
discomfort in his head, as laymen they are not qualified to 
actually diagnose a headache disorder per se.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In the absence of a diagnosed disability regarding headaches, 
service connection may not be granted.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim.").  See, 
too, Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).  See, as 
well, Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The veteran's claim fails on this basis alone, irrespective 
that, even were the Board to assume for the sake of argument 
that he currently has a headache disorder, there also still 
is no evidence etiologically linking it to his service in the 
military.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .")  
Also found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Since, for these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for headaches, the 
benefit of the doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Service Connection for a Dental Condition for Compensation 
Purposes

The veteran also wants to establish service connection for a 
dental condition for compensation purposes (as opposed to 
merely for treatment).  As noted above, service connection 
may be awarded for a current disability arising from a 
disease or an injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161 of this chapter.  See 38 
C.F.R. § 3.381(a) (2005).  The rating activity will consider 
each defective or missing tooth and each disease of the teeth 
and periodontal tissues separately to determine whether the 
condition was incurred or aggravated in the line of duty 
during active service.  When applicable, the rating activity 
will determine whether the condition is due to combat or 
other in-service trauma, or whether the veteran was interned 
as a prisoner of war.  38 C.F.R. § 3.381(b).

The net result of all of this is that service connection for 
compensation purposes is not available for a dental condition 
other than for injuries sustained as a result of dental 
trauma.  Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. 4.150 
(2005).  These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular 


motion, loss of the ramus, loss of the condyloid or coronoid 
processes, loss of the hard palate, loss of teeth due to the 
loss of substance of the body of the maxilla or mandible and 
where the lost masticatory surface cannot be restored by 
suitable prosthesis, when the bone loss is a result of trauma 
or disease but not the result of periodontal disease.  
38 C.F.R. 4.150, Diagnostic Codes 9900-9916 (2005).

The veteran's service medical records (SMRs) confirm that in 
July 1980 he was assaulted, resulting in fractures to his two 
upper front teeth - numbers 8 and 9.  But, as mentioned, he 
already has been awarded service connection for these teeth 
(indeed, on the basis of dental trauma) - which, in turn, 
entitles him to VA outpatient dental treatment for these 
teeth under 38 C.F.R. § 17.161(c).  This particular category 
of eligibility is "Class II(a)" and covers those having a 
noncompensable dental condition or disability adjudicated as 
resulting from service trauma of this type (italics and 
emphasis added).  The veteran is authorized any treatment 
indicated as reasonable necessary for the correction of such 
service-connected noncompensable condition or disability.  In 
other words, he can get these teeth fixed, but he cannot get 
paid for this disability, i.e., compensated for it in the 
monetary sense.

The only medical evidence pertaining to post-service dental 
treatment are reports from J.M., D.M.D., dated from May 1994 
to November 2003.  These records indicate the veteran 
received amalgam fillings and crowns on multiple teeth, 
was treated for broken fillings and had tissue grafts taken.  
So the preponderance of the evidence is against his claim for 
service connection for a dental condition for compensation 
purposes.  The dental trauma to teeth numbers 8 and 9 already 
has been recognized by VA for treatment purposes, and is not 
a disability for which compensation may be assigned pursuant 
to 38 C.F.R. § 4.150 (2005).

Service connection for loss of teeth can be established for 
compensation purposes if the loss is due to the loss of the 
body of the maxilla or mandible due to trauma or disease, 
such as osteomyelitis. 38 C.F.R. § 4.150, Diagnostic Code 
9913 (2005).


Here, though, the medical evidence does not show the veteran 
experienced any damage to the maxilla or mandible during 
service, and therefore, entitlement to compensation benefits 
for the loss of the body of the maxilla or mandible is not 
shown.  In the absence of such a disability, service 
connection for a dental condition for compensation purposes 
must be denied.  As a preponderance of the evidence 
is against the award of service connection, the benefit of 
the doubt doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

The claim for service connection for headaches is denied.  

The claim for service connection for a dental condition, for 
compensation purposes, also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


